DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 3225 AVE J LLC, a Florida limited liability company, and 3237 AVE J
              LLC, a Florida limited liability company,
                             Appellants,

                                    v.

                    PALM BEACH COUNTY, et al.,
                            Appellees.

                              No. 4D20-1704

                          [February 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 502018CA014463.

  Scott C. Gherman of Scott C. Gherman, P.A., Boca Raton, for
appellants.

  Helene C. Hvizd, Rachel Marie Fahey, and Chelsea J. Koester of Palm
Beach County Attorney's Office, West Palm Beach, for appellee Palm Beach
County.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.